Citation Nr: 9926231	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 30 percent for PTSD.

At the May 1999 hearing before a member of the Board at the 
RO (Travel Board Hearing) the veteran testified that he was 
unemployed because of his PTSD.  Hearing Transcript (Tr.) at 
3-5.  It appears that he may be claiming entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability.  This 
matter is referred to the RO for appropriate action.  


REMAND

The veteran essentially contends that his service-connected 
PTSD is more disabling than the current 30 percent evaluation 
reflects, thereby warranting an increased evaluation.  

The veteran testified that his PTSD symptoms had become much 
worse since the March 1998 VA examination and that he would 
be willing to undergo an additional VA compensation and 
pension examination.  Tr. at 6-7.  The representative has 
requested that the veteran be afforded an additional VA 
psychiatric examination.  The Board notes that the March 1998 
VA examiner's diagnosis does not conform to DSM-IV and that 
the examination report does not include a global assessment 
of functioning (GAF) score.  See 38 C.F.R. § 4.125 (1998).  
As such, the Board finds the March 1998 VA examination to be 
inadequate for rating purposes.  See 38 C.F.R. §§ 4.2, 4.70 
(1998).  Therefore, as the veteran has asserted that his PTSD 
has increased in severity since his last VA examination, as 
the March 1998 VA examiner's diagnosis does not conform to 
DSM-IV, and as the symptoms reported at the March 1998 
examination and at the May 1999 Travel Board Hearing differ 
quite a bit, the Board finds that a current comprehensive VA 
psychiatric examination is necessary.  

The claims file includes requests for the veteran's medical 
records from a private attorney for use in his appeal for 
Social Security disability benefits.  At the May 1999 Travel 
Board Hearing, the veteran testified that he had applied for 
and been awarded Social Security disability benefits based on 
his PTSD and a nonservice-connected hip disability.  He 
reported that the Social Security Administration had had him 
examined for his PTSD.  Therefore, the RO should obtain all 
Social Security Administration records pertinent to the 
veteran's claim for disability benefits as well as the 
medical records relied upon concerning that claim.  

The veteran has reported that he receives regular outpatient 
treatment at the Salem, Virginia, VA Medical Center (MC) and 
at the May 1999 Travel Board Hearing, he requested that these 
outpatient treatment records be obtained and associated with 
his claims file.  Additionally, at the Travel Board Hearing 
there was reference to a Dr. Fabry; there are no records from 
this physician in the claims folder.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for an 
evaluation in excess of 30 percent for 
PTSD.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all identified evidence that has 
not already been obtained, particularly 
all relevant treatment records from Dr. 
Fabry and all outpatient and inpatient 
treatment records from the Salem, 
Virginia, VAMC since 1997.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the status of his service-
connected PTSD.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  Any indicated 
tests and studies, including 
psychological studies (if determined to 
be necessary), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  The examiner 
must also comment on the extent to which 
PTSD, alone, affects the veteran's 
occupational and social functioning.  

The examiner is asked to review the 
following list of symptoms and to indicate 
the absence or presence of these PTSD-
related listed symptoms: depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment or abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near continuous panic 
or depression affecting the ability to 
function independently, appropriately, and 
effectively; impaired impulse control such 
as unprovoked irritability with periods of 
violence; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  

A multi-axial assessment should be 
conducted.  The examiner should provide a 
discussion of Axis IV (psychosocial and 
environmental problems) and give a GAF 
score, with a comprehensive explanation of 
the numeric code assigned as stated in 
DSM-IV and a discussion of the extent to 
which PTSD contributes to the impaired 
global assessment of functioning.  

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted. 

5.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and United 
States Court of Appeals for Veterans 
Claims (Court) decisions.  If the claim 
remains in a denied status, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
which includes any additional pertinent 
law and regulations and a full discussion 
of action taken on the veteran's claim.  
The applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


